     Case 2:16-cv-02722-JAM-EFB Document 33 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DEBBIE OHMAN,                                    No. 2:16-cv-2722-JAM-EFB
11                      Plaintiff,
12           v.                                        ORDER
13    ANDREW SAUL, Commissioner of Social
      Security,
14
                        Defendant.
15

16

17          On March 3, 2020, the magistrate judge filed findings and recommendations herein which

18   were served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. Defendant filed objections on March 16,

20   2020, and plaintiff filed a response thereto on March 16, 2020. Those filings were considered by

21   the undersigned.

22          This court reviews de novo those portions of the proposed findings of fact to which

23   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

24   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

25   to any portion of the proposed findings of fact to which no objection has been made, the court

26   assumes its correctness and decides the motions on the applicable law. See Orand v. United

27   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

28   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).
                                                      1
     Case 2:16-cv-02722-JAM-EFB Document 33 Filed 05/06/20 Page 2 of 2

 1           The court has reviewed the applicable legal standards and, good cause appearing,

 2   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.

 3   Accordingly, IT IS ORDERED that:

 4           1. The Proposed Findings and Recommendations filed March 3, 2020, are ADOPTED;

 5           2. Plaintiff’s motion for attorney’s fees (ECF No. 24) is granted;

 6           3. Plaintiff is awarded attorney’s fees under the EAJA in the amount of $10,329.87, plus

 7   $400.00 for costs, for a total award of $10,729.87; and

 8           4. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), any payment shall be made payable

 9   to plaintiff and delivered to plaintiff’s counsel, unless plaintiff does not owe a federal debt. If the

10   United States Department of the Treasury determines that plaintiff does not owe a federal debt,

11   the government shall accept plaintiff’s assignment of EAJA fees and pay fees directly to

12   plaintiff’s counsel.

13
     DATED: May 5, 2020
14
                                                    /s/ John A. Mendez____________                _____
15

16                                                  UNITED STATES DISTRICT COURT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
